Citation Nr: 1616848	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-31 682A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1963 to November 1969 and from April 1970 to October 1973.  He also had subsequent service in the Naval Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2015, the Board remanded the case for further development, which has been completed. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the December 2015 supplemental statement of the case, the Veteran submitted additional evidence in the form of a January 2016 statement.  The Veteran's substantive appeal was found by the RO to have been filed in September 2014.  Therefore, as the Veteran's substantive appeal was filed after February 2, 2013, waiver of initial RO review of the additional statement is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014).

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's September 2015 remand, the Board finds that the Veteran's complete service treatment and military personnel records have been obtained, covering both his periods of active duty.

The Veteran was provided a VA medical examination in November 2015, pursuant to the Board's September 2015 remand.  The examination, along with VA and private treatment records, are sufficient evidence for deciding the claim.  The November 2015 VA examination is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends in an October 2012 statement and other statements that he injured his back during his second period of active service as a pilot aboard the U.S.S. Hancock.  He reported that the injury was a result of pressure to his back from repeated takeoffs from aircraft carriers, and the use of an aircraft catapult to assist in these takeoffs.

The Veteran's service treatment records are silent for complaints, diagnosis or treatment for his back.  The Veteran underwent many examinations, including flight examinations, during or in connection with his active and reserve service, with no complaints of back pain, including: December 1968, October 1969, February 1972, April 1974, February 1975, February 1976, December 1976, February 1977, September 1980 and February 1981.  Further, reports of medical history from the Veteran show no complaints of back pain, including: December 1970, April 1974, September 1974, February 1975, October 1975 and February 1977.

Post-service treatment records show the first treatment for the Veteran's low back was an August 3, 1987 treatment note.  The record shows severe low back pain since that morning and marked scoliosis from muscle spasms.  On August 5, 1987, an ultrasound was obtained and on August 7, 1987, a treatment record noted his back was still stiff and sore when sitting.  The Veteran began receiving ongoing treatment for his back at that time.  In July 1988, he underwent a computed tomography (CT) scan of his back in which the examiner indicated mild facet joint hypertrophy throughout the lumbar and bulging discs, including a focal protrusion of the disc on the left which partially encroaches on the left neural foramen.  A May 1993 private treatment record and MRI indicated herniation of the discs from L2-L5 and degenerative intervertebral disc changes from L2-L5, without significant disc herniations and without spinal stenosis or nerve root canals.

Additional post-service evidence includes an October 2012 statement by the Veteran.  He indicates in his statement that during his service, he operated as a pilot in the Gulf of Tonkin in support of the United States' efforts in South Vietnam.  This service, he noted, included intense flying around the clock and over one hundred recovery operations per deployment.  He reports during these operations a hydraulic system was utilized to pressure the catapults for successful launching of aircrafts.

The Veteran reports that during his second period of active service, in approximately 1971, he served aboard the U.S.S. Hancock.  During this period, he indicates that after being launched with the catapult pressure described above, he began experiencing low back pain.  He states that it was not debilitating, but his back was sore and he would experience relief from the pain only after sitting down.  He states that he could not refuse to fly or ground himself since so many soldiers depended on him to fly, so he "gutted it out."  Further, he reports after leaving active duty he joined the Reserves and his back improved.  He began working with TWA as a pilot and reports that his back pain worsened, including worsening of back spasms.  The pain would last ten days to two weeks, and is described as severe.  The Veteran reports that the back pain and spasms continued until he retired at age 55, in approximately 1995, and thereafter.  He further reports that he did not file a claim until 2012 because he did not know such a thing was possible.

The Veteran is competent to report the onset and frequency of his back pain as it is observable to a layperson.  Layno v. Brown, 6 Vet. App. 465 (1994).  The October 2012 Veteran's statement was sufficient evidence to trigger VA's duty to obtain a VA examination and medical opinion to determine the etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thereafter, the Board remanded the claim in September 2015, so the Veteran's complete service treatment and military personnel records could be obtained and subsequently, the Veteran could undergo a VA examination.  The Board finds the RO complied with the remand directives. 

The Veteran underwent a VA examination in November 2015, in which the examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  She noted that the Veteran's service records were reviewed and the evaluations from October 1969 through July 1983 show no complaints of back issues and normal clinical findings.  The examiner found normal range of motion, no guarding or muscle spasm and no ankylosis.  She reported arthritis is documented in the file and she also noted obesity and advanced age as symptoms related to the Veteran's back condition.  Diagnostic testing of the lumbar spine showed mild superior endplate compression deformity of the L4 vertebral body as well as mild compression deformity of the T12 vertebral body, likely related to an old injury, according to the examiner.  She indicated the Veteran has multiple degenerative changes at the lumbar spine, most pronounced at the L4-L5 level.

The November 2015 VA examiner concluded the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted that there was no military nexus between the condition and service, as the Veteran did not receive treatment for the condition for approximately 15 years after his military discharge.  She further indicated the 1987 notation of "scoliosis due to muscle spasm" appears to have been an acute and transitory condition as muscle spasms are usually known to be and there is no evidence of chronic muscle spasms.  Further, she indicated there was no continuity of care or chronicity evident after military discharge for approximately 15 years.

Subsequent to the November 2015 VA examination, the Veteran submitted a January 2016 statement in which he disagrees with the November 2015 VA examiner's conclusions.  He notes the VA examiner discussed his back deformity related to an "old injury" and that the reasonable doubt doctrine should be applicable in his favor, even in the absence of official records documenting his injury.  He notes this is particularly true since his injury arose under combat.  He indicates that the evaluations noted by the examiner, February 11, 1972 and April 7, 1974, did not reveal complaints of back problems because his back was not always symptomatic.  He further indicated that in 1974, at age 34, he was not having any episodes with his lower back and was in excellent health.  He states the VA examiner based her opinions on subjective opinions and not clinical findings.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The Board notes there is currently a diagnosed lumbar spine disability; however, there is not sufficient evidence of in-service incurrence or nexus for the Veteran to establish service connection.

The Veteran's October 2012 and January 2016 statements weigh in favor of service connection for his back condition.  The Board acknowledges that lay persons are competent to report objective signs of illness, such as back pain.  Thus, the Veteran is competent to report that his back pain began in service, related to his duties as a pilot.  However, there is no indication that he has specialized training in diagnosing or determining the etiology of spine disorders, which is this specific case is a complex medical question.  See Jandreau, 492 F.3d at 1376-77.

In this regard, diagnosing musculoskeletal back disorders requires medical testing to identify the cause of the back pain, and such disabilities can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service are in any way related to his current back disability is a matter that requires medical expertise to determine because it is a question complex in nature.  Thus, the Veteran's own opinion regarding the etiology of his low back condition is not competent medical evidence.

Conversely, the Board finds that the opinion of the of the November 2015 VA examiner deserves significant evidentiary weight as it is highly persuasive as to the complex medical question of whether the Veteran's current low back disability is related to service.  The VA examiner opined that the Veteran's low back condition is less likely than not related to his service.  The record shows that the examiner comprehensively reviewed the evidence in the claims file and provided an adequate rationale that considered the Veteran's assertions as to his in-service injury.  She discussed the Veteran's lay statements regarding his in-service duties as a pilot, being catapulted when taking off from the U.S.S. Hancock, as well as the post-service symptoms and treatment for his back, beginning August 1987.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent and probative medical opinion to the contrary.

Furthermore, as stated above, the November 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  With regard to this condition, the evidence does not establish that the condition manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a).  Also, a continuity of symptomatology is not established for the arthritis, so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303(b).

The November 2015 VA examiner indicated there is no continuity of care or chronicity evident after discharge from active service, for approximately 15 years.  This is consistent with the record and in the treatment record from August 1987, the Veteran's first treatment for his back, the examiner even noted severe low back pain "since this AM."  Additionally, in the Veteran's January 2016 statement he refers to the prior service examinations in which the findings were normal.  He notes, that the reason he stated his health was excellent in these examinations is because he was thirty-four years old, not having any episodes with his lower back at the time, and he was in excellent health.

The most probative evidence supports that symptomatology was not reported by the Veteran and examinations were normal, so as to weigh against any more recent recollection of continuous symptoms.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  This includes service connection for any arthritis based on the presumptive provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


